Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein in the same row of pixel units, within the time of one frame of the picture, start time of providing data signals for data lines connected to sub-pixels having the other colors is earlier than start time of providing data signals for data lines connected to sub-pixels having the first color; or wherein the data write module in the pixel circuit of each sub-pixel having the first color further comprises a second control terminal, the second control terminal is electrically connected to a second scanning line, and in a case where both the first scanning line and the second scanning line have effective pulses simultaneously, the data write module of each sub-pixel having the first color is turned on.”

Claims 4-5 and 7-14 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.  

Claim 16 is similar to claim 1 and is allowed for the reason set forth above in claim 1.

	Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein in a same row of pixel units, within the time of one frame of the picture, start time of providing data signals for data lines connected to sub-pixels having the other colors is earlier than start time of providing data signals for data lines connected to sub-pixels having the first color, and the data cache stage comprises a first data cache stage and a second data cache stage; the driving method comprising: in the first data cache stage, providing data signals for data lines connected to sub-pixels having other colors; and in the second data cache stage, providing data signals for data lines connected to sub-pixels having the first color; wherein the first data cache stage is earlier than the second data cache stage; or wherein in a same row of pixel units, within the time of one frame of the picture, start time of an effective pulse of a second scanning line is earlier than start time of an effective pulse of a first scanning line, and the data write stage comprises a first data write stage and a second data write stage; the driving method comprising: in the first data write stage, receiving, by first control terminals of data write modules of sub- pixels having the other colors, effective pulse signals provided by second scanning lines, and providing, by the data write modules corresponding to the sub-pixels having the other colors, data signals cached by data lines for drive transistors; and in the second data write stage, receiving, by first control terminals of data write modules of sub-pixels having the first color, effective pulse signals provided by first scanning lines, and providing, by the data write modules corresponding to the sub-pixels having the first color, data signals cached by data lines for drive transistors; wherein the first data write stage is earlier than the second data write stage.”

	Claims 20-21 are dependent upon claim 17 and are allowed for the reason set forth above in claim 17. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691